 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                 No. 1:19-cv-00226-DAD-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER DECLINING TO ADOPT FINDINGS
                                                        AND RECOMMENDATIONS, GRANTING
14    S. SHERMAN, et al.,                               PLAINTIFF’S APPLICATION TO PROCEED
                                                        IN FORMA PAUPERIS, AND DENYING
15                       Defendants.                    PLAINTIFF’S MOTION FOR
                                                        PRELIMINARY INJUNCTIVE RELIEF
16
                                                        (Doc. Nos. 2, 7, 12)
17

18

19          Plaintiff Richard A. Evans, a state prisoner, proceeds pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. On February 15, 2019, plaintiff commenced this action by filing a

21   complaint (Doc. No. 1) and an application to proceed in forma pauperis (Doc. No. 2). The matter

22   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

23   Rule 302.

24          On February 21, 2019, the assigned magistrate judge issued findings and

25   recommendations, recommending that plaintiff’s application to proceed in forma pauperis be

26   denied and that he be required to pay the $400.00 filing fee in full to proceed with this action

27   because: (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the

28   allegations in plaintiff’s complaint to do not satisfy the “imminent danger of serious physical
                                                        1
 1   injury” exception to § 1915(g). (Doc. No. 7.) Those findings and recommendations were served

 2   on plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 3   days after service. (Id. at 2–3.) On March 4, 2019, plaintiff filed objections (Doc. No. 9.)

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 5   conducted a de novo review of the case. Having carefully reviewed the entire file, the

 6   undersigned declines to adopt the findings and recommendations. Specifically, the undersigned

 7   finds that two of the three dismissal orders relied upon in the findings and recommendations as

 8   strikes under 28 U.S.C. § 1915(g) are not strike dismissals under the statute. Each of those

 9   dismissal orders relied upon in the findings and recommendations is addressed in turn below.

10          The findings and recommendations rely upon the dismissal order in Evans v. Suisun

11   Police Department, 2:17-cv-01889-KJM-CMK (E.D. Cal. Aug. 7, 2018) as a prior strike. A

12   review of the docket in that case establishes that the action was dismissed “for failure to state a

13   claim and for lack of prosecution and failure to comply with court rules and orders.” (Suisun

14   Police Department, Doc. No. 16 at 2) (emphasis added). Accordingly, the dismissal of that case

15   counts as a strike against plaintiff under 28 U.S.C. § 1915(g).

16          Next, the findings and recommendations rely upon the dismissal in Evans v. California

17   Department of Corrections and Rehabilitation, 2:17-cv-01891-JAM-KJN (E.D. Cal. Jan. 18,

18   2018) (“CDCR 1”) as a strike. In the order dismissing that action, the district judge “adopted in

19   full” the magistrate judge’s recommendation and dismissed the action without prejudice.

20   (CDCR 1, Doc. No. 13 at 1.) Although the findings and recommendations pending before the
21   undersigned in the present case state that CDCR 1 was “dismissed . . . for failure to prosecute,

22   following a screening order dismissing [the] complaint for failure to state a claim” (Doc. No. 7 at

23   2 n.1), the undersigned notes that in CDCR 1, the dismissal order adopting the findings and

24   recommendations did not state the grounds upon which it was dismissing the case without

25   prejudice (see CDCR 1, Doc. No. 13 at 1). Moreover, the findings and recommendations in

26   CDCR 1 pointed only to plaintiff’s failure to file an amended complaint as directed as the basis
27   for the dismissal. (CDCR 1, Doc. No. 12 at 1.) The undersigned acknowledges that the

28   magistrate judge’s screening order in CDCR 1 did include a statement that “plaintiff’s allegations
                                                        2
 1   fail[ed] to state a cognizable Eighth Amendment violation.” (CDCR 1, Doc. No. 9 at 3.)

 2   However, the undersigned is not persuaded that such a conclusion reached by a magistrate judge

 3   in a screening order that grants leave to amend can form the basis of a § 1915(g) strike dismissal

 4   under circumstances where that plaintiff subsequently fails to file an amended complaint, the

 5   magistrate judge recommends dismissing the action solely for failure to file an amended

 6   complaint, and the district court “adopts in full” that recommendation and dismisses the case

 7   without any reference to whether the original complaint failed to state a claim.

 8           The findings and recommendations pending before the undersigned in the present case

 9   rely on the decision in Harris v. Mangum, 863 F.3d 1133 (9th Cir. 2017), for the proposition that

10   when courts “review a dismissal to determine whether it counts as a strike, the style of the

11   dismissal or the procedural posture is immaterial. Instead, the central question is whether the

12   dismissal rang the PLRA bells of frivolous, malicious, or failure to state a claim.” (Doc. No. 7 at

13   2 n.1) (quoting Harris, 863 F.3d at 1142).1 However, applying the holding in Harris, the

14   dismissal in CDCR 1 does not count as a strike under § 1915(g) because the district court did not

15   dismiss CDCR 1 for failure to state a claim. See Harris, 863 F.3d at 1143 (“Accordingly, we hold

16   that when (1) a district court dismisses a complaint on the ground that it fails to state a claim, (2)

17   the court grants leave to amend, and (3) the plaintiff then fails to file an amended complaint, the

18   dismissal counts as a strike under § 1915(g).”) (emphasis added). Indeed, in each of the four

19   cases that were counted as strikes against the plaintiff-appellant in Harris, the screening order

20   dismissing for failure to state a claim with leave to amend was issued by a district judge, not a
21   /////

22   /////

23
     1
        This same principle was adopted by the court in El-Shaddai v. Zamora, 833 F.3d 1036, 1042
24   (9th Cir. 2016) (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). Nonetheless, the
     Ninth Circuit has also held that “prior dismissals . . . qualify as strikes only if, after reviewing the
25   orders dismissing those actions and other relevant information, the district court determined that
26   they had been dismissed because they were frivolous, malicious or failed to state a claim.”
     Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (emphasis added). Finally, a PLRA strike
27   is only assessed “when the ‘case as a whole’ is dismissed for a qualifying reason under the Act.”
     Washington v. Los Angeles Cty. Sheriff’s Dept., 833 F.3d 1048, 1057 (9th Cir. 2016) (quoting
28   Andrews v. Cervantes, 493 F.3d 1047 (9th Cir. 2007)).
                                                        3
 1   magistrate judge.2 The magistrate judge’s screening order in CDCR 1 was not an order of

 2   dismissal, nor could it have been. See Williams v. King, 875 F.3d 500, 502–05 (9th Cir. 2017)

 3   (because unserved, not yet appearing named defendants had not consented to magistrate judge

 4   jurisdiction, the assigned magistrate judge lacked jurisdiction to dismiss the prisoner plaintiff’s

 5   complaint for failure to state a claim upon screening); see also Branch v. Umphenour, 936 F.3d

 6   994, 1005 (9th Cir. 2019) (“Without consent, a magistrate judge is limited to submitting a report

 7   and recommendation on dispositive pretrial motions, including motions to dismiss for failure to

 8   state a claim . . .. The magistrate judges who screened Branch’s various complaints lacked

 9   jurisdiction to dismiss his claims.”).3 In short, in CDCR 1 the court simply never dismissed

10   plaintiff’s complaint on the ground that he failed to state a claim. Rather, according to the district

11   judge’s order of dismissal, that case was dismissed solely due to plaintiff’s failure to file an

12   amended complaint, i.e. for failure to abide by the court’s order or to prosecute. Therefore,

13   neither the decision in Harris nor the one in El-Shaddai compels a finding that the dismissal of

14   CDCR 1 counts as a strike dismissal against plaintiff.

15   /////

16
     2
       The practice of designating dismissals as “strikes” under § 1915(g) in orders of dismissal has
17   been criticized because it is the subsequent courts who must determine whether a plaintiff is
     barred from maintaining an action in forma pauperis by the three strikes rule. In this regard, the
18
     Second Circuit has stated: “[D]istrict courts should not issue these strikes one by one, in their
19   orders of judgment, as they dispose of suits that may ultimately—upon determination at the
     appropriate time—qualify as strikes under the terms of § 1915(g).” DeLeon v. Doe, 361 F.3d 93,
20   95 (2d Cir. 2004); see also Andrews v. King, 398 F.3d 1113, 1119 n.8 (9th Cir. 2005) (“[T]he
     district court is not required to determine whether the prisoner’s case is frivolous, malicious or
21   fails to state a claim and therefore will count as a future strike under § 1915(g).”); Shabbazz v.
22   Fischer, No. 9:11-CV-0916 (TJM/ATB), 2012 WL 3241653, at *1 (N.D.N.Y Aug. 7, 2012) (“In
     other words, a strike may not be assessed at the same time that the action or appeal is dismissed.
23   Instead, it is up to a later judge to determine, when the time is right, whether three previously
     dismissed actions or appeals might constitute strikes.”); Pough v. Grannis, 08CV1498–JM
24   (RBB), 2010 WL 3702421, at *13 (S.D. Cal. July 16, 2010) (denying defendants’ request that the
     court designate a dismissal as a strike under § 1915(g) at the time of dismissal). Nonetheless,
25   unlike the present case, the district judge’s screening orders in Harris also specifically warned
26   plaintiff that failure to file an amended complaint would result in a strike dismissal.

27   3
      The Ninth Circuit also observed: “This juxtaposition—“the court” on the one hand, “a
     magistrate judge” on the other—suggests two different entities. In context, then, “the court” is
28   most naturally understood as referring to a district judge.” Branch, 936 F.3d at 1002.
                                                        4
 1          For these same reasons, the court finds that the last case relied upon in the pending

 2   findings and recommendations as a strike dismissal—the dismissal in Evans v. California

 3   Department of Corrections and Rehabilitation, 2:17-cv-01890-JAM-CMK (E.D. Cal. Apr. 26,

 4   2018) (“CDCR 2”)—also does not count as a strike under § 1915(g). In CDCR 2, the district

 5   judge “adopted in full” the assigned magistrate judge’s recommendation and specifically

 6   dismissed the action solely “for plaintiff’s failure to prosecute.” (CDCR 2, Doc. No. 14 at 2

 7   (citing E.D. Cal. R. 110; Fed. R. Civ. P. 41).) Moreover, the findings and recommendations that

 8   were adopted in the order of dismissal issued in CDCR 2 recommended dismissing the action

 9   solely due to plaintiff’s “failure to prosecute,” citing the same rules. (CDCR 2, Doc. No. 13 at 2.)

10   As in CDCR 1, in CDCR 2, the magistrate judge screened the original complaint and found that

11   “[p]laintiff fail[ed] to allege a cognizable Eighth Amendment claim.” (CDCR 2, Doc. No. 9 at 6.)

12   However, that screening order was also issued by the magistrate judge, who, for the reasons

13   discussed above, lacked jurisdiction to dismiss the complaint. See Williams, 875 F.3d at 502–05;

14   Branch, 936 F.3d at 1005. In short, the district court never issued any order dismissing the

15   complaint in that action on the ground that it failed to state a claim. Accordingly, the undersigned

16   concludes that the dismissal of CDCR 2 also does not count as a strike dismissal against plaintiff.4

17          Finally, after the magistrate judge issued the findings and recommendations pending

18   before the court in this case, plaintiff filed a “motion for federal protection.” (See Doc. No. 12.)

19   Therein, plaintiff argues that various state and federal officials have “failed to consider,

20   recognize, or acknowledge [his] state & federal due process rights,” and that he has been falsely
21   charged with and wrongfully convicted of sexually abusing minors. (Id. at 1.) Plaintiff seeks

22   federal protection, release from CDCR custody, and that judicial notice be taken of several

23

24   4
       The court also observes that in considering another issue involving application of § 1915(g), the
     Ninth Circuit has cautioned that an “overly detailed” inquiry by the court would only have the
25   effect of “spawning additional litigation and creating mini-trials over whether a prisoner” is
26   barred from proceeding in forma pauperis pursuant to that provision. Williams v. Paramo,
     775 F.3d 1182, 1190 (9th Cir. 2015). The warning is equally applicable here. As evidenced by
27   this case, the reviewing of screening orders in earlier litigation that were never adopted by the
     district court in order to determine a plaintiff’s eligibility to proceed in forma pauperis would
28   hardly appear to be a wise use of scarce judicial resources.
                                                           5
 1   pending actions. (Id.) The court interprets plaintiff’s motion as one seeking preliminary

 2   injunctive relief. However, “[a] plaintiff seeking a preliminary injunction must establish that he

 3   is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

 4   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

 5   public interest.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

 6   Here, plaintiff’s motion fails to meet any of these requirements. Accordingly, plaintiff’s motion

 7   will be denied.

 8           For the reasons set forth above:

 9           1.        The undersigned declines to adopt the February 21, 2019 findings and

10                     recommendations (Doc. No. 7);

11           2.        Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is granted;

12           3.        Plaintiff’s motion for federal protection (Doc. No. 12), deemed by the court to be

13                     a motion for preliminary injunctive relief, is denied; and

14           4.        The matter is referred back to the assigned magistrate for proceedings consistent

15                     with this order.

16   IT IS SO ORDERED.
17
         Dated:     October 18, 2019
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          6
